 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN FRATUS,                                         No. 2:20-cv-0354 TLN DB P
12                              Plaintiff,
13              v.                                         ORDER
14    DAYSON, et al.,
15                              Defendants.
16

17             Plaintiff has requested an extension of time to comply with the court’s May 18, 2021

18   order. Good cause appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 34) is granted; and

20             2. Plaintiff is granted up to and including August 15, 2021 in which to comply with the

21   court’s May 18, 2021 order.

22   Dated: July 8, 2021
                                                             /s/DEBORAH BARNES
23                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27   DB:12
     DB/DB Prisoner Inbox/Civil Rights/Rfrat0354.36ser
28
